                                                                                                                                                                 (_, .-).,
1.-.   ' ~~--~-•~- '.~·rv.".'"


                Ao 245B (Rev. 02/08/2019) Judgment in a Crimina!Petty Case (Modified)                                                                 Page 1 of I ( ~ )



                                                         UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                            United States of America                         IDDGMENT IN A CRIMINAL CASE
                                                         V,                                   (For Offenses Committed On or After November 1, 1987)


                                               Adan Garcia-Ruiz                               Case Number: 3:19-mj-22801




                 REGISTRATION NO. 86469298
                 THE DEFENDANT:
                                                                                     ~-L·w•m~-~--
                                                                                               ,~-··
                                                                                                                                         2~-.'.91.
                                                                              CLERK US D\SH~IC1 COUt1T _
                  IZI pleaded guilty to count(s) I of Complaint               - g,F'\N r, 1arn1cr o~· CAU1S,MN1A
                  D was found guilty to count(:::s)~---=--------------1:JE:~:'.:~~=====:±!~;l;t-
                                 after a plea of not guilty.
                                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                 Title & Section                     Nature of Offense                                                          Count Number(s)
                 8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                I

                     •           The defendant has been found not guilty on count(s)
                                                                                        -------------------
                     •           Count(s)
                                            ------------------
                                                                                           dismissed on the motion of the United States.

                                                              IMPRISONMENT
                         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                  imprisoned for a term of:
                                                     I

                                                  ,.~ TIME SERVED                         • - - - - - ~__ days
                     IZI Assessment: $10 WAIVED ~ Fine: WAIVED
                     IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                    t]}e defendant's possession at the time of arrest upon their deportation or removrl.       .       \2 vi l 1-                                             i
                                                                                                                                                                              i

                                        1
                    ,t). Cloy.rt r comm~ends d endant be deported/removed with relative, I'.;¥ fl et .::f\( l 1 ?\,.,.
                           ('' /V _j- 17(l'c~ L'-,(')
                                              v ,
                                                                                                                           charged in case                                    \
                                                                                                                                                                             -'i
                                                                                                                                                                              I
                                                                                                                                                                              'I
                       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days                                              ii
                  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the com1 and                                             I
                  United States Attorney of any material change in the defendant's economic circumstances.                                                                   -\
                                                                                                                                                                              I
                                                                                                                                                                              I
                                                                                                                                                                              I
                                                                                                                                                                              I
                                                                                           Monday, July 15, 2019



                  Received
                                      DUSM

                                                                                           UNITED STATES MAGISTRATE JUDGE



                   Clerk's Office Copy                                                                                                    3:19-mj-22801
